                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 DEREK BROWN; and DOLPHIN MAGIC
 TOURS, LLC,

               Plaintiffs,                              CIVIL ACTION NO.: 4:19-cv-206

        v.

 MORAN TOWING CORPORATION; and
 JOHN DOE,

               Defendants.


                                         ORDER

       Presently before the Court is the parties’ Amended Stipulation of Dismissal. (Doc. 22.)

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Court hereby DISMISSES this

action with prejudice and TERMINATES all motions and deadlines. The Clerk of Court shall

CLOSE this case.

       SO ORDERED, this 24th day of March, 2020.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
